DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1, 6-8, 13-15 and 20 is/are rejected under 35 U.S.C. 102(2)(a) as being anticipated by Wang et al. 2021/0125070 A1, hereinafter, ‘Wang’.
  	Consider Claims 1, 8, and 15, Wang teaches a computer system for compressing a neural network model (e.g., this is met by at least the computer system of figure 1 and embodiments described with respect to 0194-0196), the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code(e.g., this is met by at least the computer system of figure 1 and embodiments described with respect to 0194-0196); and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code(e.g., this is met by at least the computer system of figure 1 and embodiments described with respect to 0194-0196), said computer program code including: identifying code configured to cause the one or more computer processors to identify one or more blocks from among a superblock corresponding to a multi-dimensional tensor associated with a neural network (e.g., multi -dimensional tensor 0005-0007 and 0017 ); unifying code configured to cause the one or more computer processors to unify a set of weight coefficients associated with the superblock (e.g., quantization reordered   weight tensor – 0005-0007 and 0011-0017 – see also context of 0134 – coefficient quantization  ); and compressing code configured to cause the one or more computer processors to compress a model of the neural network based on the unified set of weight coefficients (0005 – “ form a representation of the compressed neural network”).
 	Consider Claims 6, 13, and 20, Wang teaches the computer system of claim 8, further comprising compressing code configured to cause the one or more computer processors to compress the set of weight coefficients by quantizing and entropy-coding the subset of weight coefficients ( “…receiving a weight tensor from a neural network to be compressed; reordering the weight tensor of the neural network to be compressed….selecting an encoding mode to generate a quantized reordered weight tensor” – 0005)
 	Consider Claims 7 and 14, Wang teaches wherein the unified set of weight coefficients comprises one or more weight coefficients having a same absolute value (e.g., based on the manner in which this claim is written, the limitation would be met by 0095 sparse network training where the weights are set to 0 and the absolute value of zero is zero.  To overcome such an interpretation the Examiner suggest more explicitly reciting the intention of what the invention is trying to capture. In other words, the original disclosure states “To unify a block, the absolute value of all weight coefficients in B may be set to be the same, while keeping the original sign of the weight coefficients” - 0029).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. 2021/0125070 A1, hereinafter, ‘Wang’ in view of Ji et al. US Patent Pub. No.: 2018/0197081, hereinafter, ‘JI’.

 	Consider Claims 2, 9, and 16, Wang teaches the claimed invention except wherein the unifying code comprises: quantizing code configured to cause the one or more computer processors to quantize the weight coefficients; and selecting code configured to cause the one or more computer processors to select the subset of weight coefficients based on minimizing a unification loss value associated with the weight coefficients.
 	In analogous art, Ji teaches quantizing code configured to cause the one or more computer processors to quantize the weight coefficients; and selecting code configured to cause the one or more computer processors to select the subset of weight coefficients based on minimizing a unification loss value associated with the weight coefficients (see at least 0041 and claims - initializing a predetermined number of clusters for each quantization layer l of the deep-learning network having a plurality of quantization layers; for each layer l, repeatedly allocating a centroid for a cluster of weights and quantizing the cluster with respect to the centroid until a lowest average clustering error is determined for the layer l; determining from the plurality of layers a layer  having a clustering error ε. that is a minimum of the clustering errors  of the plurality of quantization layers )
 	Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date to quantize the weight coefficients; and selecting code configured to cause the one or more computer processors to select the subset of weight coefficients based on minimizing a unification loss value associated with the weight coefficients to improve the performance of the deep-learning network.



Claim(s) 3-4,10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. 2021/0125070 A1, hereinafter, ‘Wang’ in view of Ji et al. US Patent Pub. No.: 2018/0197081, hereinafter, ‘JI’ and further in view of  Choi et al US Patent Pub. No.: 2019/0122116 A1, hereinafter, ‘Choi’.
 	Consider Claims 3, 10, and 17, Wang and JI teaches the claimed invention except further comprising training code configured to cause the one or more computer processors to train the deep neural network based on back-propagating the minimized unification loss value.
 	However, In analogous art, Choi teaches that back propagation generally is used to calculate an error contribution of one or more neurons in a neural network after a training epoch is performed. Based on back propagation, a weight of one or more neurons can be adjusted for the next training epoch. Back propagation can be used in conjunction with a gradient descent approach, where back propagation can be used to determine a gradient of a loss function.
 	Therefore, it would have been obvious to a person of ordinary field in the art to try Backpropagation to arrive at the predictable result of training the deep neural network based on back-propagating the minimized unification loss value based on the teachings of Choi.
 	Consider Claims 4 ,11 and 18, Wang and JI teaches the claimed invention except wherein one or more weight coefficients from among the subset of weight coefficients are fixed to one or more values based on back-propagating the minimized unification loss value.
 	However, In analogous art, Choi teaches that back propagation generally is used to calculate an error contribution of one or more neurons in a neural network after a training epoch is performed. Based on back propagation, a weight of one or more neurons can be adjusted for the next training epoch. Back propagation can be used in conjunction with a gradient descent approach, where back propagation can be used to determine a gradient of a loss function.
 	Therefore, it would have been obvious to a person of ordinary field in the art to try Backpropagation to arrive at the predictable result of wherein one or more weight coefficients from among the subset of weight coefficients are fixed to one or more values based on back-propagating the minimized unification loss value based on the teachings of Choi.
Allowable Subject Matter
Claims 5, 12, an 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646